Examiner’s Statement of Reasons for Allowance

1.	Claims 11-25 are allowed.
2.	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations determining, by the data processing device, a frequency value for each data record of the subset of data records, the frequency value corresponding to a respective number of previous uses of each data record, as adjusted by a weighting factor, wherein the weighting factor includes a current position of the user; outputting, by an output device, the subset of data records based on the frequency values to the user; determining, by the output device, a particular frequency value of a particular data record of the subset of data records having the highest value among the frequency values of all the data records of the subset of data records; determining, by the output device, the particular frequency value of the particular data record that meets a predetermined selection criterion, wherein the predetermined selection criterion is whether a relative value is greater than a predefined threshold value, wherein the relative value is: a ratio of the particular frequency value to a second highest frequency value among the frequency values of all the subset of data records, or a ratio of the particular frequency value to a sum of all frequency values of the subset of data records; designating, by the output device, the particular data record as a VIP data record,, wherein the VIP data record includes a plurality of telephone numbers; preselecting, by the output device, the VIP data record; marking, by the output device, the VIP data record; determining, by the output device, a location of a telephone number out of the plurality of telephone numbers; determining, by the output device, available hours of the telephone number based on the location; determining, by the output device, that a current time is within the available hours; and outputting, by the output device, the VIP data record and the telephone number to the user recited in claims 11 and 17, when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Tseng (US 20120110473) disclose a social networking system automatically establish a connection to a target user by selecting an avatar representing the target user, and establishing a connection by a communication channel based on current context and one or more rules configured by the target user. In particular embodiments, location database may store geo-location data identifying a real-world geographic location of an object, such as a mobile device, associated with a check-in. For example, a geographic location of a cell phone equipped with Wi-Fi and GPS capabilities can be identified by cell tower triangulation, Wi-Fi positioning, and/or GPS positioning. In particular embodiments, the avatar-based connection process may perform analysis on the target user's current calendar event and select a communication channel based on the analysis. For example, if the target user is currently in an event tagged with "urgent" or "confidential", the avatar-based connection process can select an asynchronous communication channel, and if the target user is currently in an event labeled "lunch", the avatar-based connection process may select a synchronous communication channel.  (Abstract, [0021] [0026][0032][0033]) 
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 11 and 17 as a whole.
Thus, claims 11 and 17 are allowed over the prior arts of record.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XUYANG XIA/Primary Examiner, Art Unit 2143